
	
		I
		112th CONGRESS
		1st Session
		H. R. 3486
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2011
			Ms. Bass of
			 California (for herself, Mr.
			 Schilling, Mr. McDermott,
			 Mr. Fortenberry,
			 Mr. Carnahan,
			 Mr. Towns,
			 Ms. Wilson of Florida,
			 Mr. Loebsack,
			 Ms. Clarke of New York, and
			 Ms. Richardson) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Child Abuse Prevention and Treatment Act to
		  require States receiving funds under section 106 of such Act to have in effect
		  a State law providing for a criminal penalty on an individual who fails to
		  report witnessing another individual engaging in sexual abuse of a
		  child.
	
	
		1.Short titleThis Act may be cited as the
			 Speak Out to Stop Child Abuse
			 Act or the SOS
			 Child Abuse Act.
		2.Requirement on
			 States receiving grants for child abuse and neglect prevention and treatment
			 programs
			(a)In
			 generalSection 106(b)(2) of the Child Abuse Prevention and
			 Treatment Act (42 U.S.C. 5106a(b)(2)) is amended—
				(1)in subparagraph
			 (F), by striking and at the end;
				(2)in subparagraph
			 (G), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(H)an assurance in
				the form of a certification by the Governor of the State that the State has in
				effect and is enforcing a State law providing for a criminal penalty on an
				individual 18 years of age or older who fails to report to a State or local law
				enforcement official or child protective services that the individual has
				witnessed another individual in the State engaging in sexual abuse of a
				child.
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 December 31, 2013.
			
